Citation Nr: 0910957	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for constipation, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1993 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decisions by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board, among other things, 
remanded the issue on appeal for additional development in 
August 2006 and February 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates that a 
chronic constipation disorder was not incurred or aggravated 
as a result of an incident, injury, or disease during active 
service and was not proximately due to a service-connected 
disability.


CONCLUSION OF LAW

A chronic constipation disorder was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in September 2006 and March 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing her claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Court, in Dingess/Hartman, found that the 
VCAA notice requirements applied to all elements of a claim 
and adequate notice as to these matters was provided.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
Although the February 2008 remand instructions requested that 
a complete evaluation of the lower tract and colon for 
pathology unrelated to an umbilical hernia repair be 
completed, the September 2008 VA examiner's opinion as to the 
relationship of the Veteran's complaints to service was 
unequivocal.  There is no indication that additional 
development would substantiate this claim.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2008).  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records dated in June 1999 
show the Veteran complained of incomplete bowel movements and 
stated that she had bowel movements every three to four days.  
An examination revealed a reducible umbilical hernia.  
Records show she subsequently underwent umbilical hernia 
repair in July 1999.  In her March 2000 report of medical 
history the Veteran noted she had an umbilical hernia and an 
intestinal backup/stricture requiring chronic stool softener 
use.  

On VA examination in September 2000, bowel sounds were 
present in all four quadrants, and no tenderness or 
hepatosplenomegaly were noted.  Further examination revealed 
a barely perceptible umbilical scar.  The examiner's 
assessment was status post umbilical hernia and chronic 
constipation with laxative dependency.  

In a June 2001 medical history given at the University 
Hospital SUNY (Syracuse), the Veteran reported a negative 
history of gastrointestinal problems.   

On VA examination in June 2003 the Veteran complained of 
constipation and intestinal gas.  She reported she had been 
laxative dependent since her umbilical hernia surgery in 
1999.  She stated she took two Senokot tablets every three 
days and that she had normal bowel movements every three 
days.  The diagnoses included constipation, laxative 
dependent.  In a November 2003 addendum the examiner noted 
that the Veteran's complaints of chronic constipation were 
not a residual of her umbilical hernia repair.  It was noted 
that she began having complaints of constipation three to 
four months before she had the hernia repair and that it 
would be speculation to try to determine why she had chronic 
constipation with laxative dependency.  

VA gastrointestinal examination in January 2007 by a nurse 
practitioner included a diagnosis of constipation of unknown 
etiology.  The Veteran reported that she had experienced 
constipation since she underwent umbilical hernia repair and 
that the disorder had gotten worse over time.  She stated 
that she had to use more laxatives to enable her to have a 
bowel movement.  A physical examination revealed no signs of 
acute distress.  The abdomen was nontender on palpation.  
Bowel sounds were normal.  It was noted that a February 2006 
upper gastrointestinal series was essentially unremarkable.  
The examiner stated it was unlikely the Veteran's 
constipation and laxative dependence were secondary to her 
service-connected umbilical hernia repair.  It was further 
noted that constipation was not a known complication of 
umbilical surgery.  

A February 2007 VA mental disorders examiner noted his 
"understanding" that the Veteran's constipation was 
directly related to her umbilical hernia surgery in service.  
No basis for that expression of "understanding" was 
provided.  The examiner stated, however, that her 
constipation was not caused by anxiety or depression, but 
that in a manner of speaking, her laxative dependence was 
secondarily related to her service-connected anxiety 
disorder, in essence, because it added to her depression and 
stress.  

In a July 2007 VA gynecological examination L.C.B., M.D., 
shown by VA records to be a physician, found that there was 
no evidence of obstruction related to the veteran's umbilical 
hernia repair.  Dr. L.C.B., however, recommended a 
gastrointestinal evaluation to assess the lower tract and 
colon for pathology unrelated to the umbilical hernia repair.  

In a September 2008 VA digestive disorders examination the 
physician noted the Veteran reported that she remained 
laxative dependent and that she stated that if she did not 
take them she would become sick to her stomach and vomit.  
She also reported that she had bowel movements every three to 
four days whether she took laxatives or not.  She admitted 
that none of her treating providers had related her 
constipation to the umbilical hernia surgery and that no 
etiology had been determined.  Dr. L.C.B. noted that 
treatment records included a September 2005 study which 
revealed an unremarkable abdomen except for some mild 
constipation and that a February 2006 upper gastrointestinal 
study was essentially unremarkable.  It was further noted 
that records revealed a history of bowel movements every 
three to four days prior to her umbilical hernia surgery 
representing a gastrointestinal status prior to surgery.  

The physician stated that a 2006 upper gastrointestinal small 
bowel follow-through did not report obstruction mass, lesion, 
or mucosal abnormality.  She further stated that there was no 
current evidence of any documentation in the medical records 
of a diagnosis of obstruction or delayed transit time 
resulting in constipation, nausea, or vomiting related in any 
way to her umbilical hernia repair, that there was no current 
evidence or documentation that her complaints of constipation 
were secondary to a service-connected disability, and that 
there was no current evidence or documentation of aggravation 
by military service.  She specifically stated that it was not 
at least as likely that the Veteran had chronic constipation 
as a result of military service.

Based upon the evidence of record, the Board finds the 
persuasive medical evidence demonstrates that a chronic 
constipation disorder was not incurred or aggravated as a 
result of an incident, injury, or disease during active 
service and was not proximately due to a service-connected 
disability.  The opinions of the VA examiners are persuasive 
in this case.  Although the Veteran, a licensed practical 
nurse, is considered competent to provide medical evidence as 
to her claim, she has provided no rationale in support of her 
claim other than her unsubstantiated statements that she has 
experienced constipation since an umbilical hernia surgery 
during active service.  The Veteran's statements as to 
etiology are unsupported by any objective medical findings 
and are considered to warrant a lesser degree of probative 
weight.

The opinions of the VA examiner in 2008, however, are 
unequivocal as to the absence of any relationship between the 
Veteran's constipation complaints and her military service or 
service-connected disabilities.  These opinions are shown to 
have been based upon physical examinations in July 2007 and 
September 2008 and a thorough review of the available medical 
records.  It is significant to note that the available 
medical records show the Veteran had a history of bowel 
movements every three to four days prior to her umbilical 
hernia surgery, similar to her present bowel habits, but that 
it was the opinion of the 2008 examiner that the available 
studies revealed no present evidence of obstruction or 
delayed transit time resulting in constipation.  There is, in 
essence, no evidence demonstrating any physiologic reason for 
the Veteran's subjective reports of constipation.  The 
evidence or record reveals that the 2008 physician examined 
the Veteran on two separate occasions and her medical records 
and found that it was unlikely that she had chronic 
constipation as a result of military service.  

The opinions of that physician are also consistent with the 
opinion of the January 2007 VA examiner who found it was 
unlikely the Veteran's constipation and laxative dependence 
were secondary to her service-connected umbilical hernia 
repair .  Although the February 2007 VA mental disorders 
examiner noted an "understanding" that the Veteran's 
constipation was directly related to her umbilical hernia 
surgery in service, the Board finds this opinion to be of no 
probative value.  There is no indication it was based upon 
the examiner's independent consideration of the evidence or 
supported by reference to any medical evidence.  

The February 2007 VA mental disorders examiner's opinion, 
however, that the Veteran's constipation was not caused by 
anxiety or depression is considered to be a matter within the 
scope of his examination and expertise.  The Board also notes 
that the examiner's opinion as to the Veteran's laxative 
dependence is not a matter presently before the Board and is 
best considered as a symptom of her service-connected anxiety 
disorder.  Therefore, the claim for entitlement to service 
connection for constipation is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for constipation, to 
include as secondary to a service-connected disability, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


